ACCEPTED
                                                                                          03-14-00678-CR
                                                                                                 3906670
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     1/26/2015 8:40:50 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                       IN THE THIRD COURT OF APPEALS

                           FOR THE STATE OF TEXAS
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
LESLIE PARKER JONES                                        NO.   03-14-00678-CR
                                                                      AUSTIN, TEXAS
                                                                  1/26/2015 8:40:50 PM
VS                                                                  JEFFREY D. KYLE
                                                                          Clerk
THE STATE OF TEXAS


MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

        COMES NOW, Appellant, by and through his attorneys, and files this his

Motion for Extension of Time to File Appellant’s Brief, pursuant to Rules 9, 10 and

38.6(d) of the Texas Rules of Appellate Procedure, and in support thereof, would

show the Court the following:



                                          I.

        Appellant filed a writ of habeas corpus pursuant to Tex. Code Crim. Proc Art.

11.072, in Cause no. D-1-DC-08-303025, in the 331st Judicial District Court of Travis

County, which was denied by the trial court without a hearing.



                                          II.

        Appellant timely filed his notice of appeal and designation of record. The

Reporter’s Record and the Clerk’s Record have both been filed with this Court. The

Court has ordered Appellant to file his brief on or before January 22, 2015, and it is

late.

                                          1
                                        III.

      Appellant’s attorneys seek an additional sixty days to file this brief. Counsel

was only retained on December 15, 2014, and has not yet had time to review the

Reporter’s Record, which is voluminous.

      Counsel also have the following matters pending:

      1. Ex parte Jeffcoat, No. 05-0776-1, Williamson County, Texas;

      2. Upcoming trial in Comal County in State v. Adan Castaneda, Cause No.

      CR2011-399;

      3. Two pretrial hearings in Williamson County.




                                         2
                                     PRAYER

      Wherefore, premises considered, undersigned counsel prays this Court to

extend the time for filing Appellant’s brief sixty additional days from Thursday,

January 22, 2015, which would make the brief due on Monday, March 23, 2015.

Respectfully submitted,




Keith S. Hampton, SBN # 08873230
(512) 762-6170 (mobile)
hamplaw@swbell.net




Cynthia L. Hampton, SBN #11937450
(512) 731-5926 (mobile)
hamplaw2@gmail.com

1103 Nueces Street
Austin, Texas 78701
(512) 476-8484
(512) 477-3580
Counsel for Appellant

      Certificate of Service: By affixing our signatures above, we hereby certify that
a true copy of Appellant’s Motion for Extension of Time to File Appellant’s Brief has
this day, January 26, 2015, been delivered to:

                                Rosemary Lehmberg, District Attorney
                                PO Box 1748
                                Austin, Texas 78767.

                                          3